Nelson, J.
This was a causo of -possession. The libelant, Allen Cameron, bought of I. L. Mayo & Co., in August, 1885, the fishing sloop Daisy, paid the agreed price, and took from them a writing acknowledging the receipt of the money in full payment, and promising to give a bill of sale at a subsequent date, lie on the same day received from the vendors delivery and possession of the sloop, at South Boston. Cameron afterwards sent one James Howard to Mayo &, Co. to receive the promised bill of sale. Howard wont as directed, but took from Mayo & Co. a bill of sale made out to himself and Cameron jointly, convoying to each of them 0110-half of the sloop, and had it recorded at the custom-house. Cameron’s purchase was made at the request of Howard, and it was agreed between them that Howard ■should employ the sloop in fishing, and divide the profits with Cameron. Howard continued to use tiro sloop in his business of fishing until July, 1886, when he conveyed the half standing in his name to one Ballon, and on September 24, 1886, Fallon conveyed it to the respondent, Michael Bradshaw.
The respondent denies the jurisdiction of the court to decree possession to Cameron, and insists that his only remedy is in a court of equity. Whether the bilí of sale was given in the joint names of the parties, through a mistake of Mayo & Co., or, as the libelant maintains, was procured in that form by the fraudulent representations of Howard, is immaterial to the question. It was not made in that form with the knowledge or consent of Cameron, the real purchaser. He had a right lo expect a conveyance to himself alone, and supposed he had one until he learned to the contrary, about the time of the sale to Fallon. The property in the vessel undoubtedly passed to him on its delivery, before the bill of sale was made; and though perhaps Howard acquired, by the conveyance, a title which he might have transferred to a purchaser without notice of Cameron’s interest, he certainly got none as against Ms employer, Cameron. It does not lio in Howard’s month to set up a title obtained either through his own fraud, or by a mere mistake of third parties, against the real owner, for whom he was acting as a mere servant or agent. In the case of The Taranto, 1 Spr. 170, Judge Spu-ague decreed possession to the owners against an agent, where the title had been taken in the agent’s name with the owner’s consent; and in the case of The Fannie, 8 Ben. 429, before Judge Benedict, the libelant recovered, though the record title was in the name of the respondent.
Neither Fallon nor Bradshaw got, by their conveyances, any better title than Howard had. It is apparent from the evidence that they both bought with’ notice of Cameron’s claim, and that their connection with the transaction was merely to assist Howard in defrauding Cameron. Though a court of admiralty has not the jurisdiction of a court of equity, to enforce direct trusts relating to real or personal *302property, it is not bound to treat as a trust a title obtained by fraud, or mistake, or one which the holder is estopped to set up against the party seeking relief.
The libelant is entitled to a decree for the possession of the vessel. Ordered accordingly.